El Juez Asociado Señor Pérez Pimentel
emitió la opinión del Tribunal.
Al peticionario Juan Rosario Mercado le fue expedida licencia de conductor para guiar vehículos pesados de motor, en 11 de febrero de 1944, con el número 88421. Fue em-pleado del Gobierno de la Capital como chófer en el servicio de limpieza pública desde el año 1945 hasta el 21 de junio de 1958, fecha en que quedó físicamente incapacitado para con-tinuar dicho trabajo.
Dicho empleado cotizó debidamente al Fondo para Seguro Social de los Chóferes, establecido por la Ley 428 del 15 de mayo de 1950 (29 L.P.R.A. secs. 681-694), mediante pagos realizados por él y su patrono hasta la fecha en que cesó en su empleo por incapacidad.
*338Por razón de no haber renovado su licencia, la misma fue cancelada por el Secretario de Obras Públicas en 30 de sep-tiembre de 1954.
En 12 de agosto de 1958, el peticionario solicitó al Nego-ciado del Seguro Social para Chóferes del Departamento del Trabajo, los beneficios de una pensión por incapacidad física a virtud del artículo 5-a de la Ley Núm. 428 de 15 de mayo de 1950, según enmendada por las leyes núms. 59 del 11 de junio de 1954 y 59 del 14 de junio de 1957. (29 L.P.R.A. sec. 686.) Igual solicitud se hizo el 13 de agosto del mismo año por su patrono, el Gobierno de la Capital.
El referido Negociado del Seguro Social para Chóferes denegó ambas solicitudes. Más tarde el Secretario del Tra-bajo rindió una decisión confirmando al Negociado. Dijo el Comisionado:
“No hay controversia en cuanto a si el apelante cotizó los dos años inmediatamente anteriores a la radicación de la Soli-citud de Beneficio. La única cuestión envuelta en el presente caso es si una persona que ha cotizado las semanas reglamen-tarias al Fondo del Seguro de Chóferes tiene derecho a la com-pensación que fija la ley a pesar de no haber renovado su licencia de chófer y estar manejando un vehículo de motor durante todo el período de cotización en violación a la Ley de Tránsito.
“El Artículo 1 de la Ley Núm. 428 de 15 de mayo de 1950, enmendada, define lo que es un chófer, especificando que lo es ‘toda persona natural autorizada de acuerdo con la ley para conducir vehículos de motor, etc. . . .’ El apelante no cualifica como chófer, conforme a dicha definición-, ya que no estaba au-torizado para conducir vehículos de motor, por haber dejado caducar su licencia. Esto, ipso facto, lo excluye de los beneficios de la Ley Núm. 428. . . .” (Alegato Procurador General, pág. 2.)
El solicitante recurrió ante la Comisión Industrial y este organismo confirmó la decisión del Comisionado del Trabajo aceptando el fundamento legal expuesto por dicho funcionario en su decisión. Expedimos un auto para revisar la decisión de la Comisión.
*339La Ley 428 del 15 de mayo de 1950 estableció “un plan de seguridad social para los chóferes de Puerto Rico, el cual abarca los riesgos de enfermedad o incapacidad física total permanente y muerte”. El artículo primero de esta ley define el término chófer como sigue:
“Toda persona natural autorizada de acuerdo con la ley para conducir vehículos de motor dedicados a la transportación de personas, animales o cosas mediante retribución, sueldo, jornal, paga o cualquier otra forma de compensación, ya se obtenga a base de por ciento, combinación de salario y por ciento, o com-binación de salario y otras facilidades o servicios, y que conduzca dichos vehículos o su propio vehículo como su principal ocupación o modo de ganarse su sustento.” (29 L.P.R.A. sec. 681.) 
De suerte que para acogerse a este plan de seguridad social, la persona debe reunir los siguientes requisitos: (1) estar autorizada de acuerdo con la ley para conducir vehículos de motor; (2) que conduzca vehículos de motor dedicados a la transportación de personas, animales o cosas; (3) que por sus servicios devengue retribución, sueldo, jornal, paga o cualquier otra forma de compensación, y (4) que conduzca dichos vehículos, o su propio vehículo, como su principal ocu-pación o modo de ganarse su sustento. La ley, pues estableció el plan para beneficio de las personas que estando autorizadas por ley para conducir vehículos de motor, tienen como principal ocupación o modo de ganarse el sustento, la conducción de vehículos de motor mediante retribución o compensación ya fueren dichos vehículos propios o ajenos. El propósito evidente del estatuto es proteger al chófer que ha convertido la conducción de vehículos de motor en su principal ocupación o medio de ganarse el sustento. Es difícil concebir que esa protección se extendiera a las personas que conduzcan ve-hículos de motor en violación de la ley por no estar autori-zadas para ello.
El recurrente no estuvo autorizado para conducir ve-hículos de motor, por lo menos desde el año 1949 en adelante. Veamos. La Ley Núm. 279 de 5 de abril de 1946 dispuso *340en el inciso “ (o) ” de su Artículo 7 que las licencias expedidas antes de la aprobación de dicha ley se renovarían dos años después del 5 de abril de 1946 y dentro de los 60 días si-guientes. Expirado dicho término de 2 años 60 días, el chófer que no hubiese renovado su licencia vendría obligado al renovarla a pagar los derechos establecidos por ley para la expedición de una nueva licencia. El recurrente no renovó su licencia ni dentro de dicho término ni posteriormente.
La Ley Núm. 16 de 5 de junio de 1948 enmendó el inciso (o) del Artículo 7 de la Ley 279 de 1946. Dispuso que a partir del 2 de enero de 1949, “toda licencia para conducir vehículos de motor en Puerto Rico deberá ser renovada en el orden que se indica más adelante, previo el pago de los dere-chos prescritos por ley, entendiéndose el término de validez de las mismas es por dos años”. (Énfasis suplido.)
De acuerdo con el orden establecido para renovar las li-cencias expedidas antes del 11 de abril de 1946, la del recu-rrente debía renovarse durante el mes de septiembre de 1949. No lo hizo. Dicha ley disponía además: “Las renovaciones terminarán el día último del mes en que se especifica desde cuya fecha se considerarán suspendidas las licencias para las cuales no se hubiere hecho solicitud o gestión alguna para renovarlas.” (Énfasis suplido.) Se concedió un término de gracia de cinco años para renovar las licencias sin el requi-sito de nuevo examen en un disponiéndose que lee así: “Dis-poniéndose, que se concede un término de gracia de cinco (5) años para mediante el pago de los derechos prescritos por ley, poder obtener licencia sin el requisito de nuevo examen.” Se le concedió pues al recurrente hasta el año 1953 para ob-tener licencia sin el requisito de nuevo examen y tampoco lo hizo.
La Ley Núm. 217 de 9 de mayo de 1952 enmendó nueva-mente el susodicho inciso (o) del Artículo 7 de la Ley 219 de 1946. Dispuso la enmienda que a partir del día 1ro. de julio de 1952 toda licencia que se expida para conducir ve-*341hículos de motor en Puerto Rico será válida por cuatro años, debiendo renovarse al expirar el cuarto año dentro de 90 días previo el pago de los derechos prescritos por ley y mediante solicitud al efecto acompañada de un certificado médico cre-ditivo de que el solicitante está capacitado física y mental-mente para conducir vehículos de motor. Se volvió a conceder un período de gracia de 5 años para renovar la licencia sin el requisito de nuevo examen. En cuanto a las licencias cuya fecha de expiración fuera después del 1ro. de julio de 1951 pero antes del 30 de junio de 1954 quedaban automáticamente prorrogadas por un término adicional de dos años. En cuanto a las licencias no renovadas y cuya fecha de expiración era antes del día 1 de julio de 1951 podían ser renovadas bajo las mismas condiciones en que eran renovadas las licencias que se expidieran a partir del día 1ro. de julio de 1952. Bajo esta ley al recurrente se le concedían cinco años más para renovar su licencia sin el requisito de nuevo examen siempre que pagara los derechos correspondientes y acompañare a su solicitud el certificado médico creditivo de su capacidad física y mental para conducir vehículos de motor, pero tampoco lo hizo. Esta ley también disponía que se consideraría suspen-dida toda licencia que no hubiera sido renovada dentro del término especificado por la ley. 
De suerte que a partir por lo menos del año 1949 y hasta el año 1958, fecha de su incapacidad, la licencia del recu-rrente estuvo suspendida. Una licencia suspendida, no le autorizaba a conducir vehículos de motor. Una interpret tación contraria sería atribuirle al legislador la aprobación de disposiciones vacuas, inútiles y sin ningún significado. Pero es que el contexto de las leyes que estamos examinando, no permiten atribuirle al legislador haber legislado sin sen-tido. Por ejemplo, la Ley 16 de 1948 ál disponer el orden para la renovación de licencias declaró que el término de validez de dichas licencias era por dos años. Es decir, las licencias renovadas oportunamente tenían validez por dos *342años. ¿Podían tener validez alguna las licencias no reno-vadas? Claro que no. Por el contrario dicha ley lo que dis-puso fue que las licencias no renovadas quedarían suspen-didas. Es decir, el permiso que implica la expedición de una licencia quedaba suspendido, y por tanto el poseedor de tal licencia suspendida, no estaba autorizado por ley para con-ducir vehículos de motor en el entretanto. Cuando esa ley concede el período de gracia de 5 años en el “disponiéndose” que hemos copiado anteriormente, dice que dicho período es para poder obtener licencia sin el requisito de nuevo examen. Si realmente la licencia suspendida le autorizaba a conducir vehículos de motor, ¿por qué dice el legislador “para poder obtener licencia”? Pues lo dice porque una licencia suspen-dida, a los fines de la autorización que dicha licencia concede, equivale a no tener licencia. 
La Ley 217 de 1952 dio validez por cuatro años a las licencias expedidas a partir del 1ro. de julio de 1952. Si no se renovaba dentro de los 90 días después de haber expirado el cuarto año, la licencia carecía de validez. Esa es preci-samente la naturaleza de una licencia suspendida, carece de validez. Ello implica necesariamente que el tenedor de la licencia suspendida, que es una licencia sin validez, no está autorizado para conducir vehículos de motor y para que esto sea así era innecesario que el Secretario de Obras Públicas, en el supuesto de que tuviera autoridad para ello, cancelara la licencia suspendida. En igual situación se encontraban las licencias cuya fecha de expiración era antes del día 1ro. de julio de 1951. La del recurrente había expirado desde que venció el término concedido para la renovación por la Ley 279 de 1946. 
Es cierto que el recurrente ni su patrono ni ninguna au-toridad le llamó la atención sobre las disposiciones legales aquí comentadas, pero ese hecho no excusa el incumplimiento' de la ley. 
*343Puede ocurrir, como en el caso de autos, que una persona cotice al Fondo por estar empleado en la conducción de ve-hículos de motor mediante paga, sin ser un chófer, tal como lo define la ley, o sea, sin estar autorizado por ley para conducir vehículos de motor. Aunque haga los pagos de cotización correspondientes, esa persona, por no ser un chófer, según se define dicho término en la ley, no podría acogerse a los beneficios del plan. Los pagos hechos por el aquí re-currente, constituyen una irregularidad. No eran pagos autorizados por la ley.
Al enmendarse la Ley Núm. 428 de 1950 por la Núm. 59 de 14 de junio de 1957, se dispuso en el artículo 9, inciso (c) (Disposiciones sobre la Administración del Plan) que el Se-cretario del Trabajo “podrá denegar los beneficios que concede esta ley a cualquier chófer o a sus beneficiarios cuando determine mediante una investigación que las cotizaciones acreditadas que darían derecho a tal beneficio, fueron pagadas apartándose de las disposiciones que rigen su procedimiento de pago o que el pago de la cotización se hizo después del chófer tener conocimiento de que no se, encontraba bien de salud. En tales casos se procederá a devolver la cotización así pagada”.
La Comisión del Trabajo del Senado, al proponer que se aprobara una enmienda al artículo 9 que comentamos, se expresó así: “Las enmiendas a los incisos (a), (b) y (c) del Artículo 9 son más bien de carácter aclaratorias. Se establece de manera concluyente que no podrán pagarse co-tizaciones en violación de las disposiciones de la ley, evitándose especialmente el que un chófer que sabe que está enfermo cotice al Fondo para tener derecho al pago de beneficios. Se dispone que cuando esto ocurra, se habrán de devolver al chófer las cotizaciones que haya pagado.” Tomo III, Vol. IX, pág. 1147, Diario de Sesiones de la Asamblea’ Legislativa de Puerto Rico. (Énfasis suplido.) 
*344De todo lo expuesto puede deducirse que los pagos de cotizaciones hechos al Fondo por un chófer no autorizado para conducir vehículos de motor, son pagos de cotizaciones en violación de la ley, que sólo permite tales pagos a los beneficiarios del plan, o sea, a los choferes, según éstos se definen en el artículo 1 de la Ley 428 de 1950.
El recurrente en este caso cumple con todos los requisitos exigidos por la ley para tener derecho a los beneficios del Plan, excepto el de ser un chófer tal y como este término se define en la ley. El no ser chófer, le impedía cotizar legal-mente al Fondo para Seguro Social de los Choferes. Las cotizaciones que le fueron acreditadas no están autorizadas por ley. El no cualificaba para cotizar ni podía acogerse a los beneficios del plan creado por la Ley 428 de 1950. Por tanto, su derecho se limita a recibir el reembolso de tales cotizaciones.
Se confirma la Resolución dictada por la Comisión Industrial en 22 de julio de 1959.
El Juez Asociado Señor Santana Becerra disintió por ■ opinión separada.